 
Exhibit 10.1


STOCK PURCHASE AGREEMENT






by and between






CAPSALUS CORPORATION




and




The Sole Shareholder




of




GUAVA SENIOR HOME & HEALTHCARE SERVICES, INC.
and
GUAVA FRANCHISING, INC.






 
 
Dated as of January 26, 2011


 






 
 

--------------------------------------------------------------------------------

 




Table of Contents
 
 

STOCK PURCHASE AGREEMENT  3     Exchange Tranaction  3     Tax Consequences  3  
  Agreement  3            Section 1 - Transfer of Shares  3            Section 2
- Issuance of Exchange Securities to the Seller   4            Section 3 - Other
Matters   4            Section 4 - Closing   4            Section 5 -
Representations and Warranties by the Seller   5            Section 6 -
Representations and Warranties by Capsalus   8            Section 7 - Access and
Information   10            Section 8 - Covenants of the Seller   11           
Section 9 - Covenants of Capsalus   12            Section 10 - Additional
Covenants of the Parties   13            Section 11 - Survival of
Representations, Warranties and Covenants   13            Section 12 -
Conditions Precedent to Obligations of Parties  13            Section 13 -
Termination, Amendment, Waiver  13            Section 14 - Miscellaneous   17  
  Exhibit List  20     Schedule List  20

 

2
 
 

--------------------------------------------------------------------------------

 
STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of January 26, 2011,
is entered into by and between Capsalus Corporation, a Nevada corporation
(“Capsalus”), on the one hand, and Mary S. Schreiber, PhD (“Seller”), on the
other hand.
 
RECITALS
 
WHEREAS, Seller owns all of the issued and outstanding shares of capital stock
of Guava Senior Home & Healthcare Services, a Delaware corporation, and Guava
Franchising, Inc., a Delaware corporation, (hereinafter collectively referred to
as the “Company” or “Companies”); and
 
WHEREAS, Capsalus desires to acquire all of the issued and outstanding shares of
capital stock of the Company, and Seller desires to sell the same, on the terms
and conditions contained herein and in the Earn-Out Agreement (as defined
below).
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the parties hereto, intending to be legally
bound, hereby agree as follows: 



EXCAHANGE TRANSACTION


The transaction contemplated by this Agreement (“the Exchange Transaction”) is
intended to be an exchange of stock reorganization. Capsalus will acquire up to
100% of the Company’s issued and outstanding common stock, (1.00 par value) in
exchange for Seven Million (7,000,000) shares of Capsalus common stock, par
value $.001, (the “Exchange Securities”), plus an earn-out as set forth in an
Earn-Out Agreement of even date hereof and attached hereto as Exhibit A.  The
Exchange Transaction will result in the Companies becoming wholly-owned
subsidiaries of Capsalus.

Tax Consequences


It is intended by the parties hereto that the Exchange Transaction shall
constitute a reorganization within the meaning of Section 368 of the Internal
Revenue code of 1986, as amended (the “Code”). The parties hereto adopt this
Agreement as a “plan of reorganization” within the meaning of Sections
1.368-2(g) and 1.368-3(b) of the United States Income Tax Regulations.


Agreement


Section 1
Transfer of Shares


1.1
The Seller of the Company as of the date of Closing as such term is defined in
Section 4 herein (the “Closing” or the “Closing Date”), shall transfer, assign,
convey and deliver to Capsalus on the Closing Date, certificates representing
one hundred percent (100%) of the Company capital stock (the “Company Stock”).
The transfer of the Company Stock shall be made free and clear of all liens,
mortgages, pledges, encumbrances or charges, whether disclosed or undisclosed,
except as the Seller and Capsalus shall have otherwise agreed in writing.

 

3
 
 

--------------------------------------------------------------------------------

 
Section 2
Issuance of Exchange Securities to the Seller


2.1
As consideration for the transfer, assignment, conveyance and delivery of
the  Company Stock hereunder, Capsalus shall, at the Closing issue to the
Seller,  Exchange Securities consisting of Seven Million (7,000,000) shares of
Capsalus common stock.



2.2
None of the Exchange Securities issued to the Seller hereunder shall, at the
time of Closing, be registered under federal securities laws but, rather, shall
be issued pursuant to an exemption thereunder and be considered “restricted
securities” within the meaning of Rule 144 promulgated under the Securities Act
of 1933, as amended (the “Act”). All of the stock certificates representing the
Exchange Securities shall bear a legend worded substantially as follows:



“The securities represented by this certificate have not been registered under
the Securities Act of 1933 (the “Act”) and are ‘restricted securities’ as that
term is defined in Rule 144 under the Act. These securities may not be offered
for sale, sold or otherwise transferred except pursuant to an exemption from
registration under the Act, the availability of which is to be established to
the reasonable satisfaction of Capsalus.”


 
The transfer agent of Capsalus shall annotate its records to reflect the
restrictions on transfer embodied in the legend set forth above. There shall be
no requirement that Capsalus register the Exchange Securities under the Act.

 
Section 3
Other Matters
 
3.1
Earn-Out Agreement.  Concurrently with the Closing the Company and the Seller
shall have executed an Employment Agreement in the form set forth in Exhibit B
attached hereto.

 
Section 4
Closing


4.1
Closing of Transaction. Subject to the fulfillment or waiver of the conditions
precedent set forth in Section 12 hereof, the Closing shall take place on the
Closing Date at the offices of Capsalus in Atlanta, Georgia at 10:00 A.M., local
time, or at such other time on the Closing Date as the Company and Capsalus may
mutually agree in writing.



4.2
Closing Date. The Closing Date of the Exchange shall take place on a date chosen
by mutual agreement of the Company and Capsalus within thirty (30) days from the
date of this Agreement, or such later date upon which the Seller and Capsalus
may mutually agree in writing, or as extended pursuant to subsection 13.1(b)
below.



4.3           Deliveries at Closing.


 
(a)
the Seller shall deliver to Capsalus at Closing:



 
(1)
certificates representing all shares of the Companies capital stock as described
in Section 1, each endorsed in blank by the Seller;



 
(2)
an agreement from the Seller, upon surrendering her shares, agreeing to a
restriction on the transfer of the Exchange Securities as described in Section 2
hereof;

 

4
 
 

--------------------------------------------------------------------------------

 
 
(3)
a copy of a consent of the Company’s board of directors authorizing the Company
to take the necessary steps toward Closing the transaction described by this
Agreement in the form set forth in Exhibit C;



 
(4)
a copy of a Certificate of Good Standing for the Company issued not more than
ten (10) days prior to Closing by the state of Delaware;



 
 (5)
Articles of Incorporation and Bylaws of the Company certified as of the Closing
Date by the President and Secretary of the Company, and



 
 (6)
such other documents, instruments or certificates as shall be reasonably
requested by Capsalus or its counsel.



 
(b)
Capsalus shall deliver or cause to be delivered to the Seller at Closing:



 
(1)
a copy of a consent of Capsalus’ board of directors authorizing Capsalus to take
the necessary steps toward Closing the transaction described by this Agreement
in the form set forth in Exhibit D;



 
(2)
a copy of a Certificate of Good Standing for Capsalus issued not more than ten
(10) days prior to Closing by the Secretary of State of Nevada;



 
(3)
stock certificate(s) representing the Exchange Securities to be newly issued by
Capsalus under this Agreement, which certificate(s) shall be in the name of the
Seller, and



 
(5)
such other documents, instruments or certificates as shall be reasonably
requested by the Seller or her counsel.



4.4           Filings; Cooperation.


 
(a)
Prior to the Closing, the parties shall proceed with due diligence and in good
faith to make such filings and take such other actions as may be necessary to
satisfy the conditions precedent set forth in Section 12 below.



 
(b)
On and after the Closing Date, Capsalus and the Seller shall, on request and
without further consideration, cooperate with one another by furnishing or using
their best efforts to cause others to furnish any additional information and/or
executing and delivering or using their best efforts to cause others to execute
and deliver any additional documents and/or instruments, and doing or using
their best efforts to cause others to do any and all such other things as may be
reasonably required by the parties or their counsel to consummate or otherwise
implement the transactions contemplated by this Agreement.



Section 5
Representations and Warranties by the Seller


5.1
Subject to the schedule of exceptions, attached hereto and incorporated herein
by this reference, (which schedules shall be acceptable to Capsalus), the Seller
represents and warrants to Capsalus as follows:



 
(a)
Organization and Good Standing of the Company. The Certificate of Incorporation
of the Company and all Amendments thereto as presently in effect, certified by
the State of Delaware, and the Bylaws of the Company as presently in effect,
certified by the President and Secretary of the Company, have been delivered to
Capsalus and are complete and correct and since the date of such delivery, there
has been no amendment, modification or other change thereto.

 

5
 
 

--------------------------------------------------------------------------------

 
 
(b)
Capitalization. The Company’s authorized capital stock consists of 3,000 shares
of common stock, $1.00 par value, of which 500 shares are currently, and will be
issued and outstanding as of the Closing Date and held of record by the Seller.
All of such outstanding shares are validly issued, fully paid and
non-assessable. There are no options and warrants for the Company stock
outstanding. All securities issued by the Company as of the date of this
Agreement have been issued in compliance with all applicable state and federal
laws. Except as set forth in Schedule 5.1(b), no other equity securities or debt
obligations of the Company are authorized, issued or outstanding.



 
(c)
Subsidiaries. Neither one of the Companies has any subsidiaries, or any
investments, directly or indirectly, or other financial interest in any other
corporation or business organization, joint venture or partnership of any kind
whatsoever.



 
(d)
Financial Statements. the Company will deliver to Capsalus, prior to Closing, a
copy of the Company’s audited financial statements for the years ended December
31, 2010 and 2009, which will be true and complete and will have been prepared
in conformity with generally accepted accounting principles. Other than changes
in the usual and ordinary conduct of the business since December 31, 2010, there
have been and, at the Closing Date, there will be no material adverse changes in
such financial statements.



 
(e)
Absence of Undisclosed Liabilities. Other than as set forth in Schedule 5.1 (e)
or except as incurred in the ordinary course of business, the Company has no
liabilities which are not adequately reflected or reserved against in
the  Company financial statements or otherwise reflected in this Agreement and
the Company shall not have as of the Closing Date, any liabilities (secured or
unsecured and whether accrued, absolute, direct, indirect or otherwise) which
were incurred after December 31, 2010, and would be individually or in the
aggregate, material to the results of operations or financial condition of the
Company as of the Closing Date.



 
(f)
Litigation. Except as disclosed in Schedule 5.1(f), there are no outstanding
orders, judgments, injunctions, awards or decrees of any court, governmental or
regulatory body or arbitration tribunal against the Company or its properties.
Except as disclosed in Schedule 5.1(f), there are no actions, suits or
proceedings pending, or, to the knowledge of the Company, threatened against or
affecting the Company or its affiliated companies, any of its officers or
directors relating to their positions as such, or any of its properties, at law
or in equity, or before or by any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, in connection with the business, operations or affairs of
the Company or its affiliated company which might result in any material adverse
change in the operations or financial condition of the Company, or which might
prevent or materially impede the consummation of the transactions under this
Agreement.



 
(g)
Compliance with Laws. To the best of its knowledge, the operations and affairs
of the Company do not violate any law, ordinance, rule or regulation currently
in effect, or any order, writ, injunction or decree of any court or governmental
agency, the violation of which would substantially and adversely affect the
business, financial conditions or operations of the Company.



 
(h)
Absence of Certain Changes. Except as set forth in Schedule 5.1(h), or otherwise
disclosed in writing to Capsalus, since December 31, 2010,



 
(1)
the Company has not entered into any material transaction except in the ordinary
course of business;



 
(2)
there has been no change in the condition except in the ordinary course of
business (financial or otherwise), business, property, prospects, assets or
liabilities of the Company as shown on the Company financial statement, other
than changes that both individually and in the aggregate do not have a
consequence that is materially adverse to such condition, business, property,
prospects, assets or liabilities;

 

6
 
 

--------------------------------------------------------------------------------

 
 
(3)
there has been no damage to, destruction of or loss of any of the properties or
assets of the Company (whether or not covered by insurance) materially and
adversely affecting the condition (financial or otherwise), business, property,
prospects, assets or liabilities of the Company;



 
(4)
the Company has not declared, or paid any dividend or made any distribution on
its capital stock, redeemed, purchased or otherwise acquired any of its capital
stock, granted any options to purchase shares of its stock, or issued any shares
of its capital stock except as described in Schedule 5.1(h);



 
(5)
there has been no material change, except in the ordinary course of business, in
the contingent obligations of the Company by way of guaranty, endorsement,
indemnity, warranty or otherwise; and



 
 (6)
there has been no other event or condition of any character, which might
reasonably be expected either to result in a material and adverse change in the
condition (financial or otherwise), business, property, prospects, assets or
liabilities of the Company or to impair materially the ability of the Company to
conduct the business now being conducted.



 
(i)
Employees. There are, except as disclosed in Schedule 5.1(i), no collective
bargaining, bonus, profit sharing, compensation, or other plans, agreements or
arrangements between the Company and any of its directors, officers or employees
and there is no employment, consulting, severance or indemnification
arrangements, agreements or understandings between the Company on the one hand,
and any current or former directors, officers or employees of the Company on the
other hand.



 
(j)
Assets. All of the assets reflected on the December 31, 2010 Company financial
statements or acquired and held as of the Closing Date, will be owned by the
Company on the Closing Date. Except as set forth in Schedule 5.1(j), the Company
owns outright and has good and marketable title, or holds valid and enforceable
leases, to all of such assets.



 
(k)
Tax Matters. Other than as set forth in Schedule 5.1 (k), all federal, foreign,
state and local tax returns, reports and information statements required to be
filed by or with respect to the activities of the Company have been timely
filed. Such returns, reports and information statements are true and correct in
all material respects insofar as they relate to the activities of the Company.
On the date of this Agreement, the Company is not delinquent in the payment of
any such tax or assessment, and no deficiencies for any amount of such tax have
been proposed or assessed.



 
(l)
Continuation of Key Management. To the best knowledge of the Company, all key
management personnel of the Company intend to continue their employment with the
Company after the Closing. For purposes of this subsection 5.1(m), “key
management personnel” shall include Mary S. Schreiber, PhD.



 
(m)
Books and Records. The books and records of the Company are complete and
correct, are maintained in accordance with good business practice and accurately
present and reflect, in all material respects, all of the transactions therein
described, and there have been no transactions involving the Company which
properly should have been set forth therein and which have not been accurately
so set forth.



 
(n)
Authority to Execute Agreement. The Board of Directors of the Company, pursuant
to the power and authority legally vested in it, has duly authorized the
execution and delivery by the Company of this Agreement, and has duly authorized
each of the transactions hereby contemplated. the Company has the power and
authority to execute and deliver this Agreement, to consummate the transactions
hereby contemplated and to take all other actions required to be taken by it
pursuant to the provisions hereof. the Company has taken all actions required by
law, its Certificate of Incorporation, as amended, or otherwise to authorize the
execution and delivery of this Agreement. This Agreement is valid and binding
upon the Company and the Seller in accordance with its terms.

 

7
 
 

--------------------------------------------------------------------------------

 
 
(o)
Contracts. Other than as set forth in Schedule 5.1 (o), and except for
commitments to pay for legal and accounting services relating to the Exchange
Transaction, the Company is not a party to any written or oral commitment for
capital expenditures except as contemplated by this Agreement.  The Company is
not a party to, nor is its property bound by any written or oral, express or
implied, agreement, contract or other contractual obligation including, without
limitation, any real or personal property leases, any employment agreements, any
consulting agreements any personal services agreements or any other agreements
that require the Company to pay any money or deliver any assets or services. The
Company has in all material respects performed all obligations required to be
performed by it to date and is not in default in any material respect under any
agreements or other documents to which it was a party.



 
(p)
Finder’s Fees. The Company is not, and on the Closing Date will not be liable or
obligated to pay any finder’s, agent’s or broker’s fee arising out of or in
connection with this Agreement or the transactions contemplated by this
Agreement.



5.2
Disclosure. At the date of this Agreement, the Company and the Seller have, and
at the Closing Date they will have, disclosed all events, conditions and facts
materially affecting the business and prospects of the Company. The Company and
Seller  have not now and will not have at the Closing Date, withheld knowledge
of any such events, conditions or facts which they know, or have reasonable
grounds to know, may materially affect the Company’s business and prospects.



Section 6
Representations and Warranties by Capsalus


6.1
Subject to the schedule of exceptions, attached hereto and incorporated herein
by this reference, (which schedules shall be acceptable to the Seller), Capsalus
represents and warrants to the Seller and to the Company as follows:



 
(a)
Organization and Good Standing. Capsalus is currently a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and has full corporate power and authority to own or lease its properties
and to carry on its business as now being conducted and as proposed to be
conducted. Capsalus is qualified to conduct business as a foreign corporation in
no other jurisdiction, and the failure to so qualify in any other jurisdiction
does not materially, adversely affect the ability of Capsalus to carry on its
business as most recently conducted. The Articles of Incorporation of Capsalus
and all amendments thereto as presently in effect, certified by the Secretary of
State of Nevada, and the Bylaws of Capsalus as presently in effect, certified by
the President and Secretary of Capsalus, have been delivered to the Company and
are complete and correct and since the date of such delivery, there has been no
amendment, modification or other change thereto.



 
(b)
Capitalization. Capsalus’ authorized capital stock consists of 510,500,000
consisting of (i) 500,000,000 shares of $.001 par value Common stock, of which
386,309,473 shares are issued and outstanding and held of record by
approximately 400 shareholders and (ii) 10,500,000 shares of $0.05 par value
Preferred Stock, of which 500,000 shares of Series B Preferred Stock are issued
and outstanding and held of record by one shareholder. Except as set forth in
Schedule 6.1(b), no other equity securities or debt obligations of Capsalus are
authorized, issued or outstanding and as of the Closing, there will be no other
outstanding options, warrants, agreements, contracts, calls, commitments or
demands of any character, preemptive or otherwise, other than this Agreement,
relating to any of the Capsalus Common Stock, and there will be no outstanding
security of any kind convertible into Capsalus Common Stock. The shares of
Capsalus Common Stock are free and clear of all liens, charges, claims, pledges,
restrictions and encumbrances whatsoever of any kind or nature that would
inhibit prevent or otherwise interfere with the transactions contemplated
hereby. All of the outstanding Capsalus Common Stock is validly issued, fully
paid and nonassessable and there are no voting trust agreements or other
contracts, agreements or arrangements restricting or affecting voting or
dividend rights or transferability with respect to the outstanding shares of
Capsalus Common Stock.

 

8
 
 

--------------------------------------------------------------------------------

 
 
(c)
Issuance of Exchange Securities. All of the Exchange Securities to be issued to
the Seller pursuant to this Agreement, when issued and delivered as provided
herein, will be duly authorized, validly issued, and will be free and clear of
all liens, charges, claims, pledges, restrictions and encumbrances whatsoever of
any kind or nature, except those restrictions imposed by State or Federal
corporate and securities regulations.



 
(d)
No Violation. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby nor compliance by Capsalus
with any of the provisions hereof will:



 
(1)
violate or conflict with, or result in a breach of any provisions of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, any of the terms, conditions or provisions of
the Articles of Incorporation or Bylaws of Capsalus or any note, bond, mortgage,
indenture, deed of trust, license, agreement or other instrument to which
Capsalus is a party, or by which it or its properties or assets may be bound or
affected; or



 
(2)
violate any order, writ, injunction or decree, or any statute, rule, permit, or
regulation applicable to Capsalus or any of its properties or assets.



 
(e)
Subsidiaries. Except as set forth in Schedule 6.1(e), Capsalus has no
subsidiaries and no investments, directly or indirectly, or other financial
interest in any other corporation or business organization, joint venture or
partnership of any kind whatsoever.



 
(f)
Financial Statements. Capsalus will deliver to the Company prior to Closing,
copies of all of Capsalus’ audited and unaudited financial statements through
September 30, 2010, all of which are true and complete and have been prepared in
accordance with generally accepted accounting principles.



 
(g)
SEC Filings. Capsalus will deliver to the Company prior to Closing, copies of
all of Capsalus’ recent filings made with the Securities and Exchange Commission
(“SEC”), including Forms 10-K and 10-Q and any proxy material.



 
(h)
Absence of Certain Changes. Since September 30, 2010 there has been no material
change in Capsalus’ financial condition, assets or liabilities, except as set
forth in Schedule 6.1(h).



 
(i)
Absence of Undisclosed Liabilities. Except as disclosed in Schedule 6.1(i) and
in Capsalus’ financial statements, Capsalus did not have, as of the Closing
Date, any liabilities (secured or unsecured and whether accrued, absolute,
direct, indirect or otherwise) which were incurred after September 30, 2010, and
would be individually or in the aggregate, material to the results of operation
or financial condition of Capsalus.



 
(j)
Litigation. Except as disclosed in Schedule 6.1(j) there are no outstanding
orders, judgments, injunctions, awards or decrees of any court, governmental or
regulatory body or arbitration tribunal against Capsalus or its properties.
Except as disclosed in Schedule 6.1(j) there are no actions, suits or
proceedings pending, or, to the knowledge of Capsalus, threatened against or
relating to Capsalus. Capsalus is not, and on the Closing Date will not be, in
default under or with respect to any judgment, order, writ, injunction or decree
of any court or of any federal, state, municipal or other governmental
authority, department, commission, board, agency or other instrumentality; and
Capsalus has, and on the Closing Date will have, complied in all material
respects with all laws, rules, regulations and orders applicable to it, if any.

 

9
 
 

--------------------------------------------------------------------------------

 
 
(k)
Contracts. Except as set forth in Schedule 6.1(k), Capsalus is not a party to
any written or oral commitment for capital expenditures except as contemplated
by this Agreement. Capsalus is not a party to, nor is its property bound by any
written or oral, express or implied, agreement, contract or other contractual
obligation including, without limitation, any real or personal property leases,
any employment agreements, any consulting agreements any personal services
agreements or any other agreements that require Capsalus to pay any money or
deliver any assets or services. Capsalus has in all material respects performed
all obligations required to be performed by it to date and is not in default in
any material respect under any agreements or other documents to which it was a
party.



 
(l)
Tax Matters. Except as set forth in Schedule 6.1(l), all federal, foreign, state
and local tax returns, reports and information statements required to be filed
by or with respect to the activities of Capsalus have been filed for all the
years and periods for which such returns and statements were due, including
extensions thereof. Such returns, reports and information statements are true
and correct in all material respects insofar as they relate to the activities of
Capsalus. On the date of this Agreement, Capsalus is not delinquent in the
payment of any such tax or assessment, and no deficiencies for any amount of
such tax have been proposed or assessed.



 
(m)
Authority to Execute Agreement. The Board of Directors of Capsalus, pursuant to
the power and authority legally vested in it, has duly authorized the execution
and delivery by Capsalus of this Agreement and the Exchange Securities, and has
duly authorized each of the transactions hereby contemplated. Capsalus has the
power and authority to execute and deliver this Agreement, to consummate the
transactions hereby contemplated and to take all other actions required to be
taken by it pursuant to the provisions hereof. Capsalus has taken all the
actions required by law, its Articles of Incorporation, as amended, its Bylaws,
as amended, applicable state law or otherwise to authorize the execution and
delivery of the Exchange Securities pursuant to the provisions hereof. This
Agreement is valid and binding upon Capsalus in accordance with its terms.



 
(n)
Finder’s Fees. Capsalus is not, and on the Closing Date, will not be liable or
obligated to pay any finder’s, agent’s or broker’s fee arising out of or in
connection with this Agreement or the transactions contemplated by this
Agreement.



 
(o)
Books and Records. The books and records of Capsalus are complete and correct,
are maintained in accordance with good business practice and accurately present
and reflect in all material respects, all of the transactions therein described
and there have been no transactions involving Capsalus which properly should
have been set forth therein and which have not been accurately so set forth.



6.2
Disclosure. Capsalus has and at the Closing Date it will have, disclosed all
events, conditions and facts materially affecting the business and prospects of
Capsalus. Capsalus has not now and will not have at the Closing Date, withheld
knowledge of any such events, conditions and facts which it knows, or has
reasonable grounds to know, may materially affect Capsalus’ business and
prospects.



Section 7
Access and Information


7.1
As to the Seller. Subject to the protections provided by subsection 10.4 herein,
the Seller shall give to Capsalus and to Capsalus’ counsel, accountants and
other representatives full access during normal business hours throughout the
period prior to the Closing, to all of the Company’s properties, books,
contracts, commitments, and records, including information concerning products
and customer base, and patents held by, or assigned to, the Company, and furnish
Capsalus during such period with all such information concerning the Company’s
affairs as Capsalus reasonably may request.

 

10
 
 

--------------------------------------------------------------------------------

 
7.2
As to Capsalus. Subject to the protections provided by subsection 10.4 herein,
Capsalus shall give to the Company, the Seller and her counsel, accountants and
other representatives, full access, during normal business hours throughout the
period prior to the Closing, to all of Capsalus’ properties, books, contracts,
commitments, and records, if any, and shall furnish the Seller during such
period with all such information concerning Capsalus’ affairs as the Seller
reasonably may request.



Section 8
Covenants of the Company and Seller


8.1
No Solicitation. For a period of thirty (30) days from the date of this
Agreement, the Company and Seller will use their best efforts to cause its
officers, employees, agents and representatives not, directly or indirectly, to
solicit, encourage, or initiate any discussions with, or indirectly to solicit,
encourage, or initiate any discussions with, to, any person or entity other than
Capsalus and its officers, employees, and agents, concerning any merger, sale of
substantial assets, or similar transaction involving the Company, or any sale of
any of its capital stock or of the capital stock held by the Seller except as
otherwise disclosed in this Agreement. The Seller will notify Capsalus
immediately upon receipt of an inquiry, offer, or proposal relating to any of
the foregoing. None of the foregoing shall prohibit providing information to
others in a manner in keeping with the ordinary conduct of the Company’s
business, or providing information to government authorities.



8.2
Conduct of Business Pending the Transaction. The Seller agrees with Capsalus
that, prior to the consummation of the transaction called for by this Agreement,
and Closing, or the termination of this Agreement pursuant to its terms, unless
Capsalus shall otherwise consent in writing, and except as otherwise
contemplated by this Agreement, the Seller, will have the Company comply with
each of the following:



 
(a)
Its business shall be conducted only in the ordinary and usual course. The
Company shall use reasonable efforts to keep intact its business organization
and good will, keep available the services of its respective officers and
employees, and maintain good relations with suppliers, creditors, employees,
customers, and others having business or financial relationships with it, and it
shall immediately notify Capsalus of any event or occurrence which is material
to, and not in the ordinary and usual course of business of the Company.



 
(b)
It shall not (i) amend its Certificates of Incorporation or Bylaws or
(ii) split, combine, or reclassify any of its outstanding securities, or
declare, set aside, or pay any dividend or other distribution on, or make or
agree or commit to make any exchange for or redemption of any such securities
payable in cash, stock or property.



 
(c)
It shall not (i) issue or agree to issue any additional shares of, or rights of
any kind to acquire any shares of, its capital stock of any class, or (ii) enter
into any contract, agreement, commitment, or arrangement with respect to any of
the foregoing, except as set forth in this Agreement.



 
(d)
It shall not create, incur, or assume any long-term or short-term indebtedness
for money borrowed or make any capital expenditures or commitment for capital
expenditures, except in the ordinary course of business and consistent with past
practice.



 
(e)
It shall not (i) adopt, enter into, or amend any bonus, profit sharing,
compensation, stock option, warrant, pension, retirement, deferred compensation,
employment, severance, termination or other employee benefit plan, agreement,
trust fund, or arrangement for the benefit or welfare of any officer, director,
or employee, or (ii) agree to any material (in relation to historical
compensation) increase in the compensation payable or to become payable to, or
any increase in the contractual term of employment of, any officer, director or
employee except, with respect to employees who are not officers or directors, in
the ordinary course of business in accordance with past practice, or with the
written approval of Capsalus.

 

11
 
 

--------------------------------------------------------------------------------

 
 
(f)
It shall not sell, lease, mortgage, encumber, or otherwise dispose of or grant
any interest in any of its assets or properties except for: (i) sales,
encumbrances, and other dispositions or grants in the ordinary course of
business and consistent with past practice; (ii) liens for taxes not yet due;
(iii) liens or encumbrances that are not material in amount or effect and do not
impair the use of the property, or (iv) as specifically provided for or
permitted in this Agreement.



 
(g)
It shall not enter into any material agreement, commitment, or understanding,
whether in writing or otherwise, with respect to any of the matters referred to
in subparagraphs (a) through (f) above.



 
(h)
It will continue properly and promptly to file when due all federal, state,
local, foreign, and other tax returns, reports, and declarations required to be
filed by it, and will pay, or make full and adequate provision for the payment
of, all taxes and governmental charges due from or payable by it.



 
(i)
It will comply with all laws and regulations applicable to it and its
operations.



Section 9
Covenants of Capsalus


9.1
Conduct of Capsalus Pending Closing. Capsalus covenants and agrees with the
Seller that, prior to the consummation of the transactions called for by this
Agreement, and Closing, or the termination of this Agreement pursuant to its
terms, unless the Seller shall otherwise consent in writing, and except as
otherwise contemplated by this Agreement, Capsalus will comply with each of the
following.



 
(a)
No change will be made in Capsalus’ Articles of Incorporation or Bylaws or in
Capsalus’ authorized or issued shares of stock, except as contemplated in this
Agreement or as may be first approved in writing by the Company.



 
(b)
No dividends shall be declared, no stock options granted and no employment
agreements shall be entered into with officers or directors in Capsalus, except
as may be first approved in writing by the Company.



 
(c)
It shall not (i) issue or agree to issue any additional shares of, or rights of
any kind to acquire any shares of, its capital stock of any class, or (ii) enter
into any contract, agreement, commitment, or arrangement with respect to any of
the foregoing, except as set forth in this Agreement.



 
(d)
It shall not create, incur, or assume any long-term or short-term indebtedness
for money borrowed or make any capital expenditures or commitment for capital
expenditures, except in the ordinary course of business and consistent with past
practice.



 
(e)
It shall not sell, lease, mortgage, encumber, or otherwise dispose of or grant
any interest in any of its assets or properties except for: (i) sales,
encumbrances, and other dispositions or grants in the ordinary course of
business and consistent with past practice; (ii) liens for taxes not yet due;
(iii) liens or encumbrances that are not material in amount or effect and do not
impair the use of the property, or (iv) as specifically provided for or
permitted in this Agreement.

 

12
 
 

--------------------------------------------------------------------------------

 
 
(f)
It will continue properly and promptly to file when due all federal, state,
local, foreign, and other tax returns, reports, and declarations required to be
filed by it, and will pay, or make full and adequate provision for the payment
of, all taxes and governmental charges due from or payable by it.



 
(g)
It will comply with all laws and regulations applicable to it and its
operations.



Section 10
Additional Covenants of the Parties


10.1
Cooperation. Both the Seller and Capsalus will cooperate with each other and
their respective counsel, accountants and agents in carrying out the transaction
contemplated by this Agreement, and in delivering all documents and instruments
deemed reasonably necessary or useful by the other party.



10.2
Expenses. Each of the parties hereto shall pay all of its respective costs and
expenses (including attorneys’ and accountants’ fees, costs and expenses)
incurred in connection with this Agreement and the consummation of the
transactions contemplated herein.



10.3
Publicity. Prior to the Closing, any written news releases or public disclosure
by either party pertaining to this Agreement shall be submitted to the other
party for its review and approval prior to such release or disclosure, provided,
however, that (a) such approval shall not be unreasonably withheld, and (b) such
review and approval shall not be required of disclosures required to comply, in
the judgment of counsel, with federal or state securities or corporate laws or
policies.



10.4
Confidentiality. While each party is obligated to provide access to and furnish
information in accordance with Section 7 herein, it is understood and agreed
that such disclosure and information subsequently obtained as a result of such
disclosures are proprietary and confidential in nature. Each party agrees to
hold such information in confidence and not to reveal any such information to
any person who is not a party to this Agreement, or an officer, director or key
employee thereof, and not to use the information obtained for any purpose other
than assisting in its due diligence inquiry in conjunction with the transaction
contemplated by this Agreement.  Upon request of any party, a confidentiality
agreement, acceptable to the disclosing party, will be executed by any person
selected to receive such proprietary information, prior to receipt of such
information.

 
Section 11
Survival of Representations, Warranties and Covenants


11.1
The representations, warranties and covenants of the Seller contained herein
shall survive the execution and delivery of this Agreement for a period of one
(1) year from the Closing Date.  The representations, warranties and covenants
of Capsalus contained herein shall survive the execution and delivery of this
Agreement for a period of one (1) year from the Closing Date.



Section 12
Conditions Precedent to Obligations of Parties


12.1
Conditions to Obligations of the Parties. The obligations of Capsalus and the
Seller shall be subject to the fulfillment, on or prior to the Closing, of all
conditions elsewhere herein set forth, including, but not limited to, receipt by
the appropriate party of all deliveries required by Sections 5 and 6 herein, and
fulfillment, prior to Closing, of each of the following conditions:



 
(a)
All representations and warranties made by the Seller and Capsalus in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date with the same effect as if such representations and warranties had
been made on and as of the Closing Date.

 

13
 
 

--------------------------------------------------------------------------------

 
 
(b)
the Seller, the Company and Capsalus shall have performed or complied with all
covenants, agreements and conditions contained in this Agreement on their part
required to be performed or complied with at or prior to the Closing.



 
(c)
All material authorizations, consents or approvals of any and all governmental
regulatory authorities necessary in connection with the consummation of the
transactions contemplated by this Agreement shall have been obtained and be in
full force and effect.



 
(d)
The Closing shall not violate any permit or order, decree or judgment of any
court or governmental body having competent jurisdiction and there shall not
have been instituted any legal or administrative action or proceeding to enjoin
the transaction contemplated hereby or seeking damages from any party with
respect thereto.



12.2
Conditions to Obligations of Capsalus. The obligations of Capsalus to consummate
the transactions contemplated herein are subject to satisfaction (or waiver by
it) of the following conditions:



 
(a)
The Seller upon acquiring the Exchange Securities will be required, at Closing,
to submit an agreement confirming that all the Exchange Securities received will
be acquired for investment and not with a view to, or for sale in connection
with, any distribution thereof, and agreeing not to transfer any of the Exchange
Securities for a period of six months from the date of the Closing, except for
those transfers falling within the exemption from registration under the
Securities Act of 1933 and any applicable state securities laws, which transfers
do not constitute a public distribution of securities, and in which the
transferees execute an investment letter in form and substance satisfactory to
counsel for Capsalus. The foregoing provision shall not prohibit the
registration of those shares at any time following the Closing. The Seller will
be required to transfer to Capsalus at the Closing her  Company shares, free and
clear of all liens, mortgages, pledges, encumbrances or changes, whether
disclosed or undisclosed.



 
(b)
All schedules and financial statements, prepared by the Company and its
accountants shall be current or updated as necessary as of the Closing Date.


 
 
(c)
Each party shall have satisfied itself that since the date of this Agreement the
business of the other party has been conducted in the ordinary course. In
addition, each party shall have satisfied itself that no withdrawals of cash or
other assets have been made and no indebtedness has been incurred since the date
of this Agreement, except in the ordinary course of business or with respect to
services rendered or expenses incurred in connection with the Closing of this
Agreement, unless said withdrawals or indebtedness were either authorized by the
terms of this Agreement or subsequently consented to in writing by the parties.



 
(d)
Each party covenants that, to the best of its knowledge, it has complied in all
material respects with all applicable laws, orders and regulations of federal,
state, municipal and/or other governments and/or any instrumentality thereof,
domestic or foreign, applicable to their assets, to the business conducted by
them and to the transactions contemplated by this Agreement.



12.3
Conditions to Obligation of the Seller. The obligations of the Seller to
consummate the transactions contemplated herein are subject to satisfaction (or
waiver by them) of the following conditions:



 
(a)
Capsalus shall have provided to the Seller through September 30, 2010, all
audited and unaudited financial statements prepared in accordance with generally
accepted accounting principles by independent accountants of Capsalus. Capsalus
shall also provide, as of a date within thirty days of Closing, an update on any
material change in the aforementioned financial statements.

 

14
 
 

--------------------------------------------------------------------------------

 
 
(b)
Each party shall have granted to the other party (acting through its management
personnel, counsel, accountants or other representatives designated by it) full
opportunity to examine its books and records, properties, plants and equipment,
proprietary rights and other instruments, rights and papers of all kinds in
accordance with Sections 5 and 6 hereof, and each party shall be satisfied to
proceed with the transactions contemplated by this Agreement upon completion of
such examination and investigation.



 
(c)
The Exchange Transaction shall be approved by the shareholders of Capsalus, if
deemed necessary or appropriate by counsel of Capsalus, within thirty (30) days
following execution of this Agreement.  If such a shareholder meeting is deemed
necessary, the management of Capsalus agrees to recommend approval to its
shareholders and to solicit proxies in support of the same. Any proxy material
to be provided to the Capsalus Shareholders shall be prepared and filed with the
SEC as required by their SEC proxy Rules and Regulations.



 
(d)
Capsalus and the Seller shall agree to indemnify each other against any
liability to any broker or finder to which that party may become obligated.



 
(e)
The Exchange Transaction shall be approved by the Board of Directors of both the
Company and Capsalus. Furthermore, the Exchange Transaction shall be approved by
the shareholders of the Company, if deemed necessary or appropriate by counsel
for the same, within thirty (30) days following execution of this Agreement. If
such a shareholder meeting is deemed necessary, the management of the Company
and Capsalus agree to recommend approval to their respective Shareholders and to
solicit proxies in support of the same.



 
(f)
Capsalus and Seller and their respective legal counsel shall have received
copies of all such certificates and other documents and instruments as each
party or its legal counsel may reasonably request pursuant to this Agreement or
otherwise in connection with the consummation of the transactions contemplated
hereby, and all such certificates, opinions and other documents and instruments
received by each party shall be reasonably satisfactory, in form and substance,
to each party and its legal counsel.



 
(g)
Both the Seller and Capsalus shall have the right to waive any or all of the
conditions precedent to its obligations hereunder not otherwise legally
required; provided, however, that no waiver by a party of any condition
precedent to its obligations hereunder shall constitute a waiver by such party
of any other condition.



 
(h)
Capsalus shall have obtained all necessary Blue Sky approvals or exemptions for
the issuance of the Exchange Securities required prior to the Closing Date.



 
(i)
The Seller shall have received from the Company accountants an opinion that the
Exchange Transaction meets the requirements of a reorganization within the
meaning of Section 368 of the Internal Revenue Code of 1986, as amended.



Section 13
Termination, Amendment, Waiver


13.1
This Agreement may be terminated at any time prior to the Closing, and the
contemplated transactions abandoned, without liability to either party, except
with respect to the obligations of Capsalus, the Company and those the Seller
under Section 10.4 hereof:



 
(a)
By mutual agreement of Capsalus and the Seller;

 
 

15
 
 

--------------------------------------------------------------------------------

 
 
(b)
If the Closing (as defined in Section 4) has not taken place within thirty (30)
days from the date of this Agreement, this Agreement can be terminated upon
written notice given by Capsalus or the Seller which is not in material default;



 
(c)
By Capsalus, if in its reasonable belief there has been a material
misrepresentation or breach of warranty on the part of the Seller in the
representations and warranties set forth in the Agreement.



 
(d)
By the Seller if, in the reasonable belief of the Seller, there has been a
material misrepresentation or breach of warranty on the part of Capsalus in the
representations and warranties set forth in the Agreement;



 
(e)
By Capsalus if, in its opinion or that of its counsel, the Exchange Transaction
does not qualify for exemption from registration under applicable federal and
state securities laws, or qualification, if obtainable, cannot be accomplished
in Capsalus’ opinion or that of its counsel, without unreasonable expense or
effort;



 
(f)
By Capsalus or the Seller if either party shall determine in its sole discretion
that the Exchange Transaction has become inadvisable or impracticable by reason
of the institution or threat by state, local or federal governmental authorities
or by any other person of material litigation or proceedings against any party
[it being understood and agreed that a written request by a governmental
authority for information with respect to the Exchange Transaction, which
information could be used in connection with such litigation or proceedings, may
be deemed to be a threat of material litigation or proceedings regardless of
whether such request is received before or after the signing of this Agreement];



 
(g)
By Capsalus if the business or assets or financial condition of the Company,
taken as a whole, have been materially and adversely affected, whether by the
institution of litigation or by reason of changes or developments or in
operations in the ordinary course of business or otherwise; or, by the Seller if
the business or assets or financial condition of Capsalus, taken as a whole,
have been materially and adversely affected, whether by the institution of
litigation or by reason of changes or developments or in operations in the
ordinary course of business or otherwise;



 
(h)
By Capsalus or the Seller if, in the opinion of Capsalus’ independent
accountants, it should appear that the combined entity will not be auditable to
SEC accountant’s standards;



 
(i)
By the Company if Capsalus fails to perform material conditions set forth in
Sub-Section 12.1 and 12.3 herein;



 
(j)
By the Seller if examination of Capsalus’ books and records pursuant to
Section 7 herein uncovers a material deficiency;



 
(k)
By Capsalus if the Company fails to perform material conditions set forth in
Section 10.5 and Sub-Section 13.1 and 13.2 herein; and



 
(l)
By Capsalus if examination of the Company’s books and records pursuant to
Section 7 herein uncovers a material deficiency.



 
(m)
By the Seller if by determination of tax advisors the transaction will not
qualify as non-taxable.



13.2
No modification or amendment of any provision of this Agreement shall be
effective unless specifically made in writing and duly signed by the party to be
bound.

 

16
 
 

--------------------------------------------------------------------------------

 
Section 14
Miscellaneous


14.1
Entire Agreement. This Agreement (including the Exhibits and Schedules hereto)
contains the entire agreement between the parties with respect to the
transactions contemplated hereby, and supersedes all negotiations,
representations, warranties, commitments, offers, contracts, and writings prior
to the date hereof. No waiver and no modification or amendment of any provision
of this Agreement shall be effective unless specifically made in writing and
duly signed by the party to be bound thereby.



14.2
Binding Agreement.



 
(a)
This Agreement shall become binding upon the parties when, but only when, it
shall have been signed on behalf of all parties.



 
(b)
Subject to the condition stated in subsection (a), above, this Agreement shall
be binding upon, and inure to the benefit of, the respective parties and their
legal representatives, successors and assigns. This Agreement, in all of its
particulars, shall be enforceable by the means set forth in subsection 14.8 for
the recovery of damages or by way of specific performance and the terms and
conditions of this Agreement shall remain in full force and effect subsequent to
Closing and shall not be deemed to be merged into any documents conveyed and
delivered at the time of Closing. In the event that subsection 14.8 is found to
be unenforceable as to any party for any reason or is not invoked by any party,
and any person is required to initiate any action at law or in equity for the
enforcement of this Agreement, the prevailing party in such litigation shall be
entitled to recover from the party determined to be in default, all of its
reasonable costs incurred in said litigation, including attorneys’ fees.



14.3
Counterparts. This Agreement may be signed in counterparts by facsimile, which
shall be deemed the same as an original signature and may be used for all
purposes as if it were an original, and when said counterparts have been
exchanged between the parties, they shall be of full force and effect.



14.4
Severability. If any provisions hereof are to be held invalid or unenforceable
by any court of competent jurisdiction or as a result of future legislative
action, such holding or action shall be strictly construed and shall not affect
the validity or effect or any other provision hereof.



14.5
Assignability. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the parties hereto; provided that neither this
Agreement nor any right hereunder shall be assignable by the Seller or Capsalus
without prior written consent of the other party.



14.6
Captions. The captions of the various Sections of this Agreement have been
inserted only for convenience of reference and shall not be deemed to modify,
explain, enlarge or restrict any of the provisions of this Agreement.



14.7
Governing Law. The validity, interpretation and effect of this Agreement shall
be governed exclusively by the laws of the State of Georgia.



14.8
Jurisdiction and Venue.  Each party hereto irrevocably consents to the
jurisdiction and venue of the state or federal courts located in Fulton County,
State of Georgia, in connection with any action, suit, proceeding or claim to
enforce the provisions of this Agreement, to recover damages for breach of or
default under this Agreement, or otherwise arising under or by reason of this
Agreement.

 

17
 
 

--------------------------------------------------------------------------------

 
14.9
Arbitration.  Any dispute between the parties relating in any way to this
Agreement or any of its terms and provisions shall be submitted to binding
arbitration before a single arbitrator in Fulton County, Georgia, before
Judicial Arbitration and Mediation Services (“JAMS”) and the prevailing party in
such arbitration shall have the right to have any award made by arbitrators
confirmed by a court of competent jurisdiction.  The provisions of the Georgia
Code of Civil Procedure, authorizing and taking of depositions and obtaining
discovery are incorporated herein by this reference and shall be applicable to
any such arbitration.  Any such arbitration shall be conducted in an expeditious
manner.  Any such arbitration shall be governed by the JAMS complex arbitration
rules and the JAMS optional arbitration appeal procedure. The prevailing party
may recover costs and reasonable attorney’s fees.



14.10
 Notices. Any notice required or permitted to be given under this Agreement
shall be delivered (a) by hand, (b) by registered or certified mail, postage
prepaid, return receiptrequested, to the address of the other party first set
forth above, or to such other address as a party may designate by written notice
in accordance with this Section 14.11, (c) by overnight courier, or (d) by fax
with confirming letter mailed under the conditions described in (b) above.
Notice so given shall be deemed effective when received, or if not received by
reason of fault of addressee, when delivered.

 
                      To the Seller and Company:


Mary S. Schreiber, PhD., President and Chief Executive Officer
Guava Senior Home & Healthcare Services, Inc.
407 Valley Brook Drive
Hockessin, DE 19707
Fax (___) ___-____
               Email: mschreiberphd@msn.com
 
                      With a Copy to:


_______________________, Esq.
_______________________
_______________________
_______________________
Fax (___) ___-____
                                                Email: ________________________

                      To Capsalus:


Kevin P. Quirk, Chief Executive Officer
Capsalus Corporation
2675 Paces ferry road, Suite 100
Atlanta, GA 30339
Fax (770) 333-6019
Email: kquirk@capsalus.com
 
                      With a Copy to:


William B. Barnett, Esq.
Law Offices of William B. Barnett
21550 Oxnard Street, Suite 200
Woodland Hills, California 91367
Fax (818) 999-2269
Email: wbarnett@wbarnettlaw.com
 

18
 
 

--------------------------------------------------------------------------------

 


 
Any party may from time to time change its address for the purpose of notices to
that party by a similar notice specifying a new address, but no such change
shall be deemed to have been given until it is actually received by the
respective party hereto.



 
All notices and other communications required or permitted under this Agreement,
which are addressed as provided in this Section 14.10, if delivered personally
or by fax, shall be effective upon delivery; and, if delivered by mail, shall be
effective three days following deposit in the United States mail, postage
prepaid.

 
In Witness Whereof, the parties hereto have executed this Agreement as of the
date first written above.







  CAPSALUS CORPOATION     By:
 
 
/s/ Kevin P. Quirk     
      Kevin P. Quirk, Chief Executive Officer    
 
 
      SELLER     By:
 
 
/s/ Mary S. Schreiber, PhD     
      Mary S. Schreiber, PhD.  



 
 

19
 
 

--------------------------------------------------------------------------------

 
Exhibit List




Exhibit A:
Earn-Out Agreement
 
Exhibit B:
 
Consent of Board of Directors of the Company
 
Exhibit C:
Consent of Board of Directors of Capsalus Corporation





Schedule List


Schedule 5.1(b):
Common Stock, Options and Warrants Outstanding – the Company
 
Schedule 5.1(c):
 
Subsidiaries – the Company
 
Schedule 5.1(e):
 
Absence of Undisclosed Liabilities – the Company
 
Schedule 5.1(f):
 
Litigation Involving the Company
 
Schedule 5.1(h):
 
Absence of Certain Changes – the Company
 
Schedule 5.1(i):
 
Employee Benefit Plans – the Company
 
Schedule 5.1(j):
 
Asset Ownership Exceptions – the Company
 
Schedule 5.1(k):
 
Tax Matters – the Company Organic
 
Schedule 5.1(l):
 
Operating Permits/Licenses – the Company
 
Schedule 5.1(m):
 
Continuation of Key Management – the Company
 
Schedule 6.1(b):
 
Common Stock, Options and Warrants Outstanding – Capsalus Corporation
 
Schedule 6.1(e):
 
Subsidiaries – Capsalus Corporation
 
Schedule 6.1(h):
 
Absence of Certain Changes – Capsalus Corporation
 
Schedule 6.1(i)
 
Absence of Undisclosed Liabilities – Capsalus Corporation
 
Schedule 6.1(j):
 
Litigation – Capsalus Corporation
 
Schedule 6.1(k)
 
Contracts – Mack One Corporation
 
Schedule 6.1(l):
 
Tax Matters – Capsalus Corporation,



 


20
 
 

--------------------------------------------------------------------------------

 